Title: The American Commissioners to John Paul Jones, with Arthur Lee’s Dissent and Their Rejoinder: Three Documents, 16[–18] January 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Jones, John Paul


I.
Sir,
Paris Jany 16th [–18]. 1778.
As it is not in our Power to procure you such a Ship as you expected, we advise you after equipping the Ranger in the best manner, for the Cruise you propose, you proceed with her in the manner you shall judge best, for distressing the Enemies of the United States by Sea, or otherwise, consistent with the Laws of War, and the Terms of your Commission. If you take Prizes on the Coast of France or Spain, send them into Bilboa, or Corogne, unless you should apprehend the Danger too great: in which Case, we advise you to send them either into L’Orient, or Bordeaux, directing the Officers who may have them in charge to apply at L’Orient to Mr. Moylan or Mr. Gourlade, and at Bordeaux to Messrs. Sam. & J.H. Delaps, and inform us immediately of their arrival, and Situation; if you send to Spain, or should put into the Ports of that Kingdom apply at Bilboa to Messrs. Gadroqui, et fils, at Courogne to Messrs. Leoganiere & Co. If you make an Attempt on the Coasts of Great Brittain, we advise you not to return immediately into the Ports of France, unless forced by stress of weather, or the pursuit of the Enemy; and in such Case, you can make the proper Representation to the Officers of the Port and acquaint us with your Situation. We rely on your Ability, as well as your Zeal to serve the United States, and therefore do not give particular Instructions as to your Operations. We must caution you against giving any cause for complaint to the Subjects of France, or Spain, or of other Neutral Powers, and recommend it to you to shew them every proper mark of Respect, and real Civility, which may be in your Power. You will communicate to your Officers and Seamen the encouragement we have given them, and explain to them that tho’ it was not in our Power to be particular as to the Rewards they should be entitled to, yet they may safely Rely on the Justice of the Congress. Before you sail it will be proper to Settle with Mr: Williams the Account of your Disbursements, and send the Account up to us. We most heartily wish you Success and are with much Esteem Sir Your most obedient and very humble Servants,
B FranklinSilas Deane
Capt. Jones
 
II.
Paris Jany. 17th 1778
Tho I approve in general of the precedeing Instructions, yet I cannot sign them, because they contain an order to put the sale of prizes into other hands than those of the commercial Agents, which I have always thought unjust; and recommend Mr. Goulard, tho’ that Gentleman and his Company have forfeited our confidence in the business already entrusted to them.
Arthur Lee
To Capt. Jones.
 
III.
Paris Jan. 18. 1778
As Mr. William Lee, one of the Commercial Agents in whom we could have placed a Confidence, has quitted that Service, (and we can have none in the prudent Conduct of the other, Mr. Thomas Morris,) we did not think it convenient to recommend your consigning your Prizes to their care; And as we know of nothing done by Mr. Gourlade, whereby he ought to forfeit our Confidence, we see no reason to change the Advice within given.
B FranklinSilas Deane
To Capt. Jones
